Citation Nr: 1803611	
Decision Date: 01/19/18    Archive Date: 01/29/18

DOCKET NO.  13-22 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a left shoulder condition. 

3.  Entitlement to service connection for a right plantar condition.

4.  Entitlement to service connection for a bilateral knee condition. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to October 1993 and was awarded the National Defense Service Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2009 and August 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).

In his substantive appeal, VA Form 9, the Veteran requested a Board hearing.  In a September 2016 statement, the Veteran withdrew his request for a hearing.  Consequently, the Board deems his request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2017).

The issue of entitlement to service connection for a bilateral knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In August 2013, prior to the promulgation of a decision by the Board, the Veteran stated that he wished to withdraw from appellate review his claims of entitlement to service connection for bilateral hearing loss, a left shoulder condition, and a right plantar condition.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of entitlement to service connection for bilateral hearing loss, a left shoulder condition, and a right plantar condition have been met.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal

A substantive appeal may be withdrawn in writing or on the record at a hearing, by the Veteran or his authorized representative, at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  In August 2013 statements, prior to the Board promulgating a decision, the Veteran and his representative stated that the Veteran wished to withdraw his claims of entitlement to service connection for bilateral hearing loss, a left shoulder condition, and a right plantar condition.  He no longer desired to proceed with his appeal.  Therefore, the Board finds that the August 2013 statements satisfy the requirements for withdrawal of a substantive appeal as to the issues of entitlement to service connection for bilateral hearing loss, a left shoulder condition, and a right plantar condition

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5) (2012); 38 C.F.R. 
§ 20.202 (2017).  As the pertinent criteria for withdrawal of the issue of entitlement to service connection for bilateral hearing loss, a left shoulder condition, and a right plantar condition have been satisfied, there remain no allegations of errors of fact or law for appellate consideration with respect to those issues.  The Board consequently does not have jurisdiction to review them, and they are dismissed.


ORDER

The appeal as to the issue of entitlement to service connection for bilateral hearing loss is dismissed.

The appeal as to the issue of entitlement to service connection for a left shoulder condition is dismissed.

The appeal as to the issue of entitlement to service connection for a right plantar condition is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The Veteran contends that service connection is warranted for his bilateral knees as a result of injuries incurred during service.  A December 1991 service treatment note reflects that the Veteran complained of bilateral knee pain for approximately six months and was determined to have arthritis of both knees.  The Veteran had a normal clinical evaluation at a March 1992 medical examination during service.  Post-service VA treatment and private treatment records document complaints of knee pain and treatment for degenerative joint disease with pain in both knees in 2009 and 2010. 

The Veteran was afforded a VA examination in June 2013.  The examiner diagnosed the Veteran with left knee arthritis.  The examiner opined that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury.  She explained that although the Veteran had one visit in December 1991 for knee pain that was treated conservatively, he did not report knee pain again until 2009.  Significantly, however, she did not address the Veteran's December 1991 diagnosis of arthritis or his report that he had knee pain for at least six months prior to the December 1991 visit.  The examiner also based her opinion on the absence of post-service treatment records for knee pain and did not consider the history provided by the Veteran.  Based on the foregoing deficiencies, the Board finds that this opinion is inadequate for rating purposes and another VA examination is necessary prior to adjudication of the claim.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of service medical records to provide a negative opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

In a December 2011 statement, the Veteran indicated that he was also treated biweekly for his conditions at the Fresno VA Medical Center in the 1990s and then again beginning in 2007.  To date, the 1990s VA records are not in the claims file.  As such, the Board finds that all efforts to obtain these records have not been exhausted.  Updated VA treatment records and private treatment records should also be requested on remand.  38 U.S.C. § 5103A(c) (2012); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should attempt to retrieve the Veteran's 1990s treatment records from the Fresno VA Medical Center.  The AOJ should also attempt to obtain any VA treatment records dating from March 2012 to the present pertaining to the Veteran's bilateral knee condition.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such. 

Additionally, ask the Veteran to provide the names and addresses of any private medical provider who has treated him for a bilateral knee condition.  After securing any necessary releases, the AOJ should request any relevant records identified that are not duplicates of those already contained in the claims file.  

2. After completing the above actions and associating any additional records with the claims file, schedule the Veteran for a VA examination to determine the etiology of his bilateral knee condition.  The Veteran's claims file, including a copy of this remand, must be made available to the examiner.  All diagnostic testing deemed to be necessary by the examiner should be accomplished.  The examiner should address the following: 

a. With respect to any diagnosed bilateral knee condition, is it at least as likely as not (50 percent probability or greater) that this disability arose during service or is otherwise related to any incident of service?  Please explain why or why not.  In providing this opinion, please comment on the significance, if any, on the Veteran's diagnosis of bilateral knee arthritis during service and the Veteran's reports that he has experienced knee pain since service. 

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions, and any additional action deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


